
	
		I
		112th CONGRESS
		1st Session
		H. R. 3262
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2011
			Mr. Guinta (for
			 himself and Mr. Walsh of Illinois)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 31, United States Code, to increase
		  Government transparency.
	
	
		1.Short titleThis Act may be cited as the
			 Government Results Transparency
			 Act.
		2.Amendments to increase
			 transparency of Government performance results
			(a)Transparency
			 amendmentsSection 1122 of
			 title 31, United States Code, is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (f) and (g), respectively; and
				(2)by inserting after
			 subsection (b) the following new subsections:
					
						(c)Simultaneous
				Reporting to the Board on Agency Programs, Priority Goals, and Results
							(1)Agency
				requirementThe head of each agency shall submit to the Board all
				information concerning the agency’s programs, priority goals, and results that
				is required to be reported under this section.
							(2)Publication
				onlineThe Board shall publish all such information online in its
				original format.
							(3)Comparison of
				spending to performanceTo the extent practicable, for each
				fiscal year the Board shall publish, for each program identified by an agency
				under subsection (a)(1)—
								(A)the amount spent
				for the program; and
								(B)performance
				information for the program.
								(d)Common Data
				Elements for Agency Priority Goals and Results
							(1)RequirementThe
				Board shall, by rule, designate common data elements, such as codes,
				identifiers, and fields, for information required to be reported by agencies
				under this section, including common data elements that identify each agency,
				each priority goal, each program, each program activity, performance
				indicators, and any other information that the Board determines should be
				standardized.
							(2)Characteristics
				of common data elementsThe common data elements designated under
				this subsection shall, to the extent practicable, be nonproprietary.
							(3)Existing common
				data elementsIn designating common data elements under this
				subsection, the Board shall, to the extent practicable, incorporate codes,
				identifiers, and fields that are already in use within the Federal
				government.
							(e)Data Reporting
				Standards for Agency Priority Goals and Results
							(1)RequirementThe
				Board shall designate data reporting standards to govern the reporting required
				to be performed by agencies under this section.
							(2)Characteristics
				of data reporting standardsThe data reporting standards
				designated under this subsection shall, to the extent practicable—
								(A)incorporate a
				widely accepted, nonproprietary, searchable, platform-independent
				computer-readable format;
								(B)be consistent with
				and implement applicable best practices; and
								(C)be capable of
				being continually upgraded as necessary.
								(3)Existing data
				reporting standardsIn designating reporting standards under this
				subsection, the Board shall, to the extent practicable, incorporate existing
				nonproprietary
				standards.
							.
				(b)Definition of
			 BoardSection 1122 of title 31, United States Code, is further
			 amended by adding at the end the following new subsection:
				
					(h)Definition of
				BoardIn this section, the
				term Board means the Recovery Accountability and Transparency
				Board or any successor
				entity.
					.
			(c)Assignment of
			 transparency responsibilitiesSection 1122 of title 31, United States
			 Code, is further amended by adding at the end the following new
			 subsection:
				
					(i)Assignment of
				transparency responsibilitiesIn the event that the Recovery
				Accountability and Transparency Board does not exist and there is no successor
				entity to the Recovery Accountability and Transparency Board, the Director of
				the Office of Management and Budget shall carry out the Board’s
				responsibilities under subsections (c), (d), and
				(e).
					.
			
